UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6708



MICHAEL MAYO,

                                            Plaintiff - Appellant,

          versus


MONTY SHELOR, Correctional Officer; TERRY
HALL, Correctional Officer; CHAD SHIFFLET,
Sergeant, Correctional Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-02-481-7)


Submitted:   June 20, 2002                 Decided:   June 27, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Mayo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Mayo appeals the district court’s order denying his

motion to appoint counsel in his § 1983 action.           We dismiss the

appeal   for   lack   of   jurisdiction   because   the   order    is   not

appealable.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).             The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     Accordingly, we dismiss the appeal as interlocutory and deny

Mayo’s motion for appointment of appellate counsel.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                    2